Exhibit 10.13

 

 

GUARANTY

dated as of March 26, 2008

among

SBARRO HOLDINGS, LLC,

and

THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY HERETO,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    GUARANTY    SECTION 1.01    THE GUARANTY    1
SECTION 1.02    GUARANTY ABSOLUTE    2 SECTION 1.03    PAYMENTS    4
SECTION 1.04    DISCHARGE; REINSTATEMENT IN CERTAIN CIRCUMSTANCES    5
SECTION 1.05    WAIVER BY THE GUARANTORS    5 SECTION 1.06    AGREEMENT TO PAY;
SUBORDINATION OF SUBROGATION CLAIMS    8 SECTION 1.07    STAY OF ACCELERATION   
9 SECTION 1.08    NO SET-OFF    9 ARTICLE II    INDEMNIFICATION, SUBROGATION AND
CONTRIBUTION    SECTION 2.01    INDEMNITY AND SUBROGATION    9 SECTION 2.02   
CONTRIBUTION AND SUBROGATION    10 ARTICLE III    REPRESENTATIONS, WARRANTIES
AND COVENANTS    SECTION 3.01    REPRESENTATIONS AND WARRANTIES; CERTAIN
AGREEMENTS    10 SECTION 3.02    INFORMATION    11 SECTION 3.03    SUBORDINATION
BY GUARANTORS    11 ARTICLE IV    [INTENTIONALLY OMITTED]    ARTICLE V   
MISCELLANEOUS    SECTION 5.01    NOTICES    11 SECTION 5.02    BENEFIT OF
AGREEMENT    12 SECTION 5.03    NO WAIVERS; NON-EXCLUSIVE REMEDIES    12
SECTION 5.04    EXPENSES; INDEMNIFICATION    12 SECTION 5.05    ENFORCEMENT   
13 SECTION 5.06    AMENDMENTS AND WAIVERS    13 SECTION 5.07    GOVERNING LAW;
SUBMISSION TO JURISDICTION    13 SECTION 5.08    LIMITATION OF LAW; SEVERABILITY
   14 SECTION 5.09    COUNTERPARTS; INTEGRATION; EFFECTIVENESS    15
SECTION 5.10    WAIVER OF JURY TRIAL    15

 

-i-



--------------------------------------------------------------------------------

          Page SECTION 5.11    ADDITIONAL GUARANTORS    15 SECTION 5.12   
TERMINATION; RELEASE OF GUARANTORS    15 SECTION 5.13    CONFLICT    16

 

-ii-



--------------------------------------------------------------------------------

GUARANTY dated as of March 26, 2008 (as amended, restated, modified or
supplemented from time to time, this “Agreement”) among SBARRO HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), the Subsidiary Guarantors from
time to time party hereto (the “Subsidiary Guarantors” and, together with
Holdings, the “Guarantors”) and Natixis, New York Branch, as Administrative
Agent for the benefit of the Credit Parties referred to herein.

Holdings and Sbarro, Inc., a New York corporation (the “Borrower”), propose to
enter into a second lien credit agreement dated as of March 26, 2009 (as
amended, restated, modified, supplemented, restructured or refinanced from time
to time, the “Credit Agreement”) among Holdings, the Borrower, the banks and
other lending institutions from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), and Natixis, New York Branch, as Administrative
Agent and Collateral Agent. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

The Lenders, the Administrative Agent and the Collateral Agent and their
respective successors and assigns, are herein referred to individually as a
“Credit Party” and collectively as the “Credit Parties”.

To induce the Credit Parties to enter into the Credit Agreement and the other
Loan Documents referred to therein (collectively with the Credit Agreement, the
“Loan Documents”), and as a condition precedent to the obligations of the Credit
Parties under the Credit Agreement, Holdings and each of the Subsidiaries of the
Borrower which shall become parties hereto from time to time in accordance with
Section 5.11 (each a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors” and, together with Holdings, the “Guarantors”), have agreed, jointly
and severally, to provide a guaranty of all obligations of Holdings, the
Borrower and the other Loan Parties under and in respect of the Loan Documents.
Holdings, the Borrower and the Subsidiary Guarantors are referred to herein
individually as a “Loan Party” and, collectively, as the “Loan Parties”). As
used herein, “Other Loan Parties” means, with respect to any Guarantor, any and
all of the Loan Parties other than such Guarantor.

Holdings, and the Subsidiary Guarantors will receive not insubstantial benefits
from the financial accommodation to be provided by the Credit Parties under the
Loan Documents. Accordingly, the Guarantors hereby agree with the Administrative
Agent for the benefit of the Credit Parties as follows:

ARTICLE I

GUARANTY

Section 1.01 The Guaranty. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors, and severally, as a primary obligor and not merely as
a surety: (x) the due and punctual payment of all Second Lien Credit Obligations
of the Borrower whether now or hereafter due, owing or incurred in any manner,
whether actual or contingent, whether incurred solely or jointly with any other
Person and whether as principal or surety (and including all liabilities in
connection with any notes, bills or other instruments accepted by any Credit
Party in connection therewith), together in each case with all renewals,
modifications, consolidations or extensions thereof, and (y) the due and
punctual performance of all covenants, agreements,



--------------------------------------------------------------------------------

obligations and liabilities of Holdings, the Borrower and the Other Loan Parties
under or pursuant to the Loan Documents (all such monetary and other obligations
being herein collectively referred to as the “Guaranteed Obligations”).

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Subsidiary Guarantor’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Subsidiary Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Subsidiary Guarantor (i) in respect of intercompany
indebtedness to the Borrower or any of its Affiliates to the extent that such
indebtedness (A) would be discharged or would be subject to a right of set-off
in an amount equal to the amount paid by such Subsidiary Guarantor hereunder or
(B) has been pledged to, and is enforceable by, the Collateral Agent on behalf
of the Credit Parties and (ii) under any guaranty of Indebtedness subordinated
in right of payment to the Guaranteed Obligations which guaranty contains a
limitation as to a maximum amount similar to that set forth in this paragraph
pursuant to which the liability of such Subsidiary Guarantor hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets of such Subsidiary Guarantor to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such Subsidiary Guarantor pursuant to (i) applicable Law or
(ii) any agreement providing for an equitable allocation among such Subsidiary
Guarantor and other Affiliates of the Borrower of obligations arising under
guaranties by such parties (including the agreements in Article II of this
Agreement). If any Subsidiary Guarantor’s liability hereunder is limited
pursuant to this paragraph to an amount that is less than the total amount of
the Guaranteed Obligations, then it is understood and agreed that the portion of
the Guaranteed Obligations for which such Subsidiary Guarantor is liable
hereunder shall be the last portion of the Guaranteed Obligations to be repaid.

Section 1.02 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, including the Intercreditor Agreement, regardless of any Law now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Credit Parties with respect thereto. The obligations of the
Guarantors under this Agreement are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Agreement, irrespective of whether any action is
brought against the Borrower or any Other Loan Party or whether the Borrower or
any Other Loan Party is joined in any such action or actions. This Agreement is
an absolute and unconditional guaranty of payment when due, and not of
collection, by each Guarantor, jointly and severally with each other Guarantor
of the Guaranteed Obligations in each and every particular. The obligations of
each Guarantor hereunder are several from those of the Other Loan Parties and
are primary obligations concerning which each Guarantor is the principal
obligor. The Credit Parties shall not be required to mitigate damages or take
any action to reduce, collect or enforce the Guaranteed Obligations.

The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including the
existence of any claim, set-off

 

-2-



--------------------------------------------------------------------------------

or other right which any Guarantor may have at any time against any Other Loan
Party, any Agent or other Credit Party or any other Person, whether in
connection herewith or any unrelated transactions. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any Other Loan Party to any Credit Party under the Loan Documents but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower or such
Other Loan Party.

Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be released, discharged or otherwise affected or
impaired by:

(i) any extension, renewal, settlement, compromise, acceleration, waiver or
release in respect of any obligation of any Other Loan Party under the Credit
Agreement, the Notes, any other Loan Document or any other agreement or
instrument evidencing or securing any Guaranteed Obligation, by operation of Law
or otherwise;

(ii) any change in the manner, place, time or terms of payment of any Guaranteed
Obligation or any other amendment, supplement or modification to the Credit
Agreement, the Notes, any other Loan Document or any other agreement or
instrument evidencing or securing any Guaranteed Obligation;

(iii) any release, non-perfection or invalidity of any direct or indirect
security for any Guaranteed Obligation, any sale, exchange, surrender,
realization upon, offset against or other action in respect of any direct or
indirect security for any Guaranteed Obligation or any release of any Other Loan
Party or any other guarantor or guarantors of any Guaranteed Obligation;

(iv) any change in the existence, structure or ownership of any Other Loan Party
or any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting any Other Loan
Party or its assets or any resulting disallowance, release or discharge of all
or any portion of any Guaranteed Obligation;

(v) the existence of any claim, set-off or other right which any Guarantor may
have at any time against any Other Loan Party, any Agent, any other Credit Party
or any other Person, whether in connection herewith or any unrelated
transaction; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against any Other Loan
Party for any reason of the Credit Agreement, any Note, any other Loan Document
or any other agreement or instrument evidencing or securing any Guaranteed
Obligation or any provision of applicable Law purporting to prohibit the payment
by any Other Loan Party of any Guaranteed Obligation;

(vii) any failure by any Agent or any other Credit Party: (A) to file or enforce
a claim against any Other Loan Party or its estate (in a bankruptcy or other
proceeding); (B) to give notice of the existence, creation or incurrence by any
Other Loan

 

-3-



--------------------------------------------------------------------------------

Party of any new or additional indebtedness or obligation under or with respect
to the Guaranteed Obligations; (C) to commence any action against any Other Loan
Party; (D) to disclose to any Guarantor any facts which such Agent or such other
Credit Party may now or hereafter know with regard to any Other Loan Party; or
(E) to proceed with due diligence in the collection, protection or realization
upon any collateral securing the Guaranteed Obligations;

(viii) any direction as to application of payment by any other Loan Party or any
other Person;

(ix) any subordination by any Credit Party of the payment of any Guaranteed
Obligation to the payment of any other liability (whether matured or unmatured)
of any Other Loan Party to its creditors;

(x) any act or failure to act by the Administrative Agent, any other Credit
Party under this Agreement or otherwise which may deprive any Guarantor of any
right to subrogation, contribution or reimbursement against any Other Loan Party
or any right to recover full indemnity for any payments made by such Guarantor
in respect of the Guaranteed Obligations; or

(xi) any other act or omission to act or delay of any kind any Other Loan Party,
the Administrative Agent or any Credit Party or any other Person or any other
circumstance whatsoever which might, but for the provisions of this clause,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder (except that a Guarantor may assert the defense of final payment in
full of the Guaranteed Obligations).

Each Guarantor irrevocably and unconditionally has delivered this Agreement to
the Administrative Agent for the benefit of the Credit Parties, and the failure
by any Other Loan Party or any other Person to sign this Agreement or a guaranty
similar to this Agreement or otherwise shall not discharge the obligations of
any Guarantor hereunder. The irrevocable and unconditional liability of each
Guarantor hereunder applies whether it is jointly and severally liable for the
entire amount of the Guaranteed Obligations, or only for a pro-rata portion, and
without regard to any rights (or the impairment thereof) of subrogation,
contribution or reimbursement that such Guarantor may now or hereafter have
against any Other Loan Party or any other Person. This Agreement is and shall
remain fully enforceable against each Guarantor irrespective of any defenses
that any Other Loan Party may have or assert in respect of the Guaranteed
Obligations, including, without limitation, failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury, except that a Guarantor may assert the defense of final
payment in full of the Guaranteed Obligations.

Section 1.03 Payments.

(a) Payments to be Made Upon Default. If the Borrower or any Other Loan Party
fails to pay or perform any Guaranteed Obligation when due in accordance with
its terms (whether at stated maturity, by acceleration or otherwise) or if any
Event of Default specified in Section 8.01(f) of the Credit Agreement occurs
with respect to the Borrower, the Guarantors shall, in accordance with the terms
of the Intercreditor Agreement and forthwith on demand of the Administrative
Agent, pay the aggregate amount of all Guaranteed Obligations owed respectively
to the Administrative Agent.

 

-4-



--------------------------------------------------------------------------------

(b) General Provisions as to Payments. Each payment hereunder shall be made
without set-off, counterclaim or other deduction, in Federal or other funds
immediately available in New York City, to the Administrative Agent at the
addresses referred to in Section 5.01 (it being understood that a Guarantor may
assert the defense of final payment in full of the Guaranteed Obligations).

(c) Application of Payments. All payments received by the Administrative Agent
hereunder shall be applied as provided in Section 8.03 of the Credit Agreement.

Section 1.04 Discharge; Reinstatement in Certain Circumstances. Each Guarantor’s
obligations hereunder shall remain in full force and effect until (i) the
principal of and interest (including interest accruing on or after the
commencement of Insolvency or Liquidation Proceeding, whether or not a claim for
such interest is, or would be, allowed in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the Loan
Documents and termination of all commitments to lend or otherwise extend credit
under the Loan Documents, (ii) payment in full of all other Second Lien Credit
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid (including legal fees and other
expenses, costs or charges accruing on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not a claim for such fees,
expenses, costs or charges is, or would be, allowed in such Insolvency or
Liquidation Proceeding but excluding contingent indemnification obligations),
(the occurrence of all of the foregoing subclauses (i) and (ii) being referred
to herein as “Discharge of Second Lien Credit Obligations”) and (iii) such time
as such Guarantor is no longer required to be a Guarantor under the Credit
Agreement. No payment or payments made by the Borrower, any Other Loan Party or
any other Person or received or collected by any Credit Party from the Borrower,
any Other Loan Party or any other Person by virtue of any action or proceeding
or any set-off or appropriation or application at any time or from time to time
in reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, it being understood that each Guarantor shall, notwithstanding any
such payment or payments, remain liable for the Guaranteed Obligations until
Discharge of Second Lien Credit Obligations. If at any time any payment by the
Borrower, any Other Loan Party or any other Person of any Guaranteed Obligation
is rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or such
Other Loan Party or other Person or upon or as a result of the appointment of a
receiver, intervener or conservator of, or trustee or similar officer for, the
Borrower or such Other Loan Party or other Person or any substantial part of its
respective property or otherwise, each Guarantor’s obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. Each Guarantor agrees that payment or performance of
any of the Guaranteed Obligations or other acts which toll any statute of
limitations applicable to the Guaranteed Obligations shall also toll the statute
of limitations applicable to each Guarantor’s liability hereunder.

Section 1.05 Waiver by the Guarantors. Each Guarantor hereby waives, only to the
extent permitted by applicable Law, presentment to, demand of payment from and

 

-5-



--------------------------------------------------------------------------------

protest to the Other Loan Parties of any of the Guaranteed Obligations, and also
waives to the extent permitted by applicable Law, promptness, diligence, notice
of acceptance of its guarantee, any other notice with respect to any of the
Guaranteed Obligations and this Agreement and any requirement that any Agent or
any other Credit Party protect, secure, perfect or insure any Lien or any
property subject thereto. Each Guarantor further waives to the extent permitted
by applicable Law, any right to require that resort be had by any Agent or any
other Credit Party to any security held for payment of the Guaranteed
Obligations or to any balance of any deposit, account or credit on the books of
any Agent or any other Credit Party in favor of any Loan Party or any other
Person. Each Guarantor hereby consents and agrees to each of the following to
the fullest extent permitted by Law, and agrees that such Guarantor’s
obligations under this Agreement shall not be released, diminished, impaired,
reduced or adversely affected by any of the following, and waives to the extent
permitted by applicable Law, any rights (including rights to notice) which such
Guarantor might otherwise have as a result of or in connection with any of the
following:

(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with any
Other Loan Party, any Agent, the other Credit Parties, or any of them, or any
other Person, pertaining to the Guaranteed Obligations;

(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Agent or any other Credit Party to any Other Loan Party or any
other Person liable on the Guaranteed Obligations; or the failure of any Agent
or any other Credit Party to assert any claim or demand or to exercise any right
or remedy against any Other Loan Party under the provisions of any Loan Document
or otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any Other Loan Party under this Agreement;

(iii) the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Other Loan Party or
any other Person at any time liable for the payment of all or part of the
Guaranteed Obligations; or any dissolution of any Other Loan Party, or any
change, restructuring or termination of the corporate structure or existence of
any Other Loan Party, or any sale, lease or transfer of any or all of the assets
of any Other Loan Party, or any change in the shareholders, partners, or members
of any Other Loan Party; or any default, failure or delay, willful or otherwise,
in the performance of the Guaranteed Obligations;

(iv) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
Law, the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, the officers or representatives executing the documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, the
Guaranteed Obligations violate applicable usury Laws, any Other Loan Party has
valid defenses, claims or offsets (whether at Law, in equity

 

-6-



--------------------------------------------------------------------------------

or by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Other Loan Party, the creation, performance or repayment
of the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

(v) any full or partial release of the liability of any Other Loan Party or of
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and such Guarantor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that any party other than the Borrower will be liable to perform the Guaranteed
Obligations, or that the Credit Parties will look to any other party to perform
the Guaranteed Obligations;

(vi) the taking or accepting of any other security, collateral or guarantee, or
other assurance of payment, for all or any part of the Guaranteed Obligations;

(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;

(viii) any right that any Guarantor may now or hereafter have under
Section 3-606 of the UCC or otherwise to unimpaired collateral;

(ix) the failure of any Agent, any other Credit Party or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(x) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectibility
or value of any of the Collateral;

(xi) any payment by any Other Loan Party to the Administrative Agent, any other
Agent or any other Credit Party being held to constitute a preference under
Title 11 of the United States Code or any similar Federal, foreign or state Law,
or for any reason any Agent or any other Credit Party being required to refund
such payment or pay such amount to any Other Loan Party or someone else;

 

-7-



--------------------------------------------------------------------------------

(xii) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices any Guarantor or increases the likelihood
that any Guarantor will be required to pay the Guaranteed Obligations pursuant
to the terms hereof, it being the unambiguous and unequivocal intention of each
Guarantor that such Guarantor shall be obligated to pay the Guaranteed
Obligations when due, subject to the terms of the Intercreditor Agreement,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether or not contemplated, and whether or not otherwise or
particularly described herein, except for the full payment and satisfaction of
the Guaranteed Obligations in cash;

(xiii) the fact that all or any of the Guaranteed Obligations cease to exist by
operation of Law, including by way of a discharge, limitation or tolling thereof
under applicable bankruptcy Laws;

(xiv) the existence of any claim, set-off or other right which any Guarantor may
have at any time against any Other Loan Party, the Administrative Agent, any
other Credit Party or any other Person, whether in connection herewith or any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; and

(xv) any other circumstance that might in any manner or to any extent otherwise
constitute a defense available to, vary the risk of, or operate as a discharge
of, such Guarantor as a matter of Law or equity (it being understood that a
Guarantor may assert the defense of final payment in full of the Guaranteed
Obligations).

All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Loan Party or any
other Person, whether by separate action or by joinder.

Section 1.06 Agreement to Pay; Subordination of Subrogation Claims. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent, any other Agent or any other Credit Party has at Law or in
equity against any Guarantor by virtue hereof, upon the failure of any Other
Loan Party to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, subject to the terms of the Intercreditor Agreement, each Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent, such other Credit Party as designated thereby in cash the
amount of such unpaid Guaranteed Obligations. Upon payment by any Guarantor of
any sums to the Administrative Agent or any Credit Party as provided above, all
rights of such Guarantor against any Other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall (including, without limitation, in the case of any Guarantor,
any rights of such Guarantor arising under Article II of this Agreement) in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Guaranteed Obligations (other than contingent

 

-8-



--------------------------------------------------------------------------------

indemnification obligations). No failure on the part of any Other Loan Party or
any other Person to make any payments in respect of any subrogation,
contribution, reimbursement, indemnity or similar right (or any other payments
required under applicable Law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder. If any amount shall erroneously be paid to any Guarantor on account
of such subrogation, contribution, reimbursement indemnity or similar right,
such amount shall be held in trust, as applicable, for the benefit of the Credit
Parties, and shall forthwith be turned over, as applicable, to the
Administrative Agent, in the exact form received by such Guarantor (duly
endorsed by such Guarantor to the Administrative Agent, if required) to be
credited against the payment of matured Guaranteed Obligations in accordance
with the terms of the Loan Documents, including the Intercreditor Agreement.

Section 1.07 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under or with respect to the Guaranteed
Obligations is stayed upon the insolvency or bankruptcy of the Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, the Notes or any other agreement or instrument evidencing or securing
the Guaranteed Obligations shall nonetheless be payable by the Guarantors
hereunder, jointly and severally, forthwith on demand by the Administrative
Agent in the manner provided in Section 1.01 and subject to the terms of the
Intercreditor Agreement.

Section 1.08 No Set-Off. No act or omission of any kind or at any time on the
part of any Credit Party in respect of any matter whatsoever shall in any way
affect or impair the rights of the Administrative Agent, any other Credit Party
to enforce any right, power or benefit under this Agreement, and no set-off,
claim, reduction or diminution of any Guaranteed Obligation or any defense of
any kind or nature which any Guarantor has or may have against the Borrower or
any Credit Party shall be available against the Administrative Agent or any
other Credit Party in any suit or action brought by the Administrative Agent or
any other Credit Party to enforce any right, power or benefit provided for by
this Agreement; provided that nothing herein shall prevent the assertion by any
Guarantor of any such claim by separate suit or compulsory counterclaim. Nothing
in this Agreement shall be construed as a waiver by any Guarantor of any rights
or claims which it may have against any Credit Party hereunder or otherwise, but
any recovery upon such rights and claims shall be had from such Credit Party
separately, it being the intent of this Agreement that each Guarantor shall be
unconditionally, absolutely and jointly and severally obligated to perform fully
all its obligations, covenants and agreements hereunder for the benefit of each
Credit Party.

ARTICLE II

INDEMNIFICATION, SUBROGATION AND CONTRIBUTION

Section 2.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable Law (but
subject to Section 1.06 above), the Borrower agrees that (i) in the event a
payment shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (ii) in the event any assets of any
Guarantor shall be sold pursuant to any Collateral Document to satisfy a claim
of any Credit Party, the Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

 

-9-



--------------------------------------------------------------------------------

Section 2.02 Contribution and Subrogation. Each Subsidiary Guarantor (a
“Contributing Subsidiary Guarantor”) agrees (subject to Section 1.06 above)
that, in the event a payment shall be made by any other Subsidiary Guarantor
under this Agreement or assets of any other Subsidiary Guarantor shall be sold
pursuant to any Collateral Document to satisfy a claim of any Credit Party and
such other Subsidiary Guarantor (the “Claiming Subsidiary Guarantor”) shall not
have been fully indemnified by the Borrower as provided in Section 2.01, the
Contributing Subsidiary Guarantor shall indemnify the Claiming Subsidiary
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as the case may be, in each
case multiplied by a fraction the numerator of which shall be the net worth of
the Contributing Subsidiary Guarantor on the date that the obligation(s)
supporting such claim were incurred under this Agreement and the denominator of
which shall be the aggregate net worth of all the Subsidiary Guarantors on such
date (or, in the case of any Subsidiary Guarantor becoming a party hereto
pursuant to Section 5.11, the date of the Accession Agreement executed and
delivered by such Subsidiary Guarantor). Any Contributing Subsidiary Guarantor
making any payment to a Claiming Subsidiary Guarantor pursuant to this
Section 2.02 shall be subrogated to the rights of such Claiming Subsidiary
Guarantor under Section 2.01 to the extent of such payment.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.01 Representations and Warranties; Certain Agreements. Each Guarantor
hereby severally represents, warrants and covenants as follows:

(a) The representations and warranties contained in the Credit Agreement (with
respect to the business, operations, assets, financial condition, liabilities or
contracts of, or which otherwise pertain to, such Guarantor (including to the
extent such Guarantor is referred to as a Loan Party or Group Company in such
representations and warranties)) are true and correct in all material respects.

(b) Such Guarantor agrees to comply with each of the covenants contained in the
Credit Agreement that imposes or purports to impose, through agreements with the
Borrower, restrictions or obligations on such Guarantor.

(c) Such Guarantor acknowledges that any default in the due observance or
performance by such Guarantor of any covenant, condition or agreement contained
herein may constitute an Event of Default under Section 8.01 of the Credit
Agreement.

(d) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

(e) Such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Such Guarantor has investigated the
benefits and advantages which will be

 

-10-



--------------------------------------------------------------------------------

derived by it from execution of this Agreement, and the board of directors (or
persons performing similar functions in case the Guarantor is not a corporation)
of such Guarantor has decided that a direct or an indirect benefit will accrue
to such Guarantor by reason of the execution of this Agreement.

(f) (i) This Agreement is not given with actual intent to hinder, delay or
defraud any Person to which such Guarantor is or will become, on or after the
date hereof, indebted; (ii) such Guarantor has received at least a reasonably
equivalent value in exchange for the giving of this Agreement; (iii) such
Guarantor is not insolvent on the date hereof and will not become insolvent as a
result of the giving of this Agreement; (iv) such Guarantor is not engaged in a
business or transaction, nor is about to engage in a business or transaction,
for which any property remaining with such Guarantor constitutes an unreasonably
small amount of capital; and (v) such Guarantor does not intend to incur debts
that will be beyond such Guarantor’s ability to pay as such debts mature.

Section 3.02 Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent, any other Agent or the other Credit Parties will have
any duty to advise any of the Guarantors of information known to it or any of
them regarding such circumstances or risks.

Section 3.03 Subordination by Guarantors. In addition to the terms of
subordination provided for under Section 1.06, each Guarantor hereby
subordinates in right of payment all indebtedness of the Other Loan Parties
owing to it, whether originally contracted with such Guarantor or acquired by
such Guarantor by assignment, transfer or otherwise, whether now owed or
hereafter arising, whether for principal, interest, fees, expenses or otherwise,
together with all renewals, extensions, increases or rearrangements thereof, to
the prior payment in full in cash of the Second Lien Credit Obligations, whether
now owed or hereafter arising, whether for principal, interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), fees, expenses or otherwise, together with all
renewals, extensions, increases or rearrangements thereof.

ARTICLE IV

[INTENTIONALLY OMITTED]

ARTICLE V

MISCELLANEOUS

Section 5.01 Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission or electronic mail) and mailed, faxed or delivered, to
the address, facsimile number or electronic mail address specified for notices:
(i) in the case of any Subsidiary Guarantor, as set forth on the signature pages
hereto; (ii) in the case of Holdings, the Borrower, the Administrative Agent, or
any Lender, as specified in or pursuant to Section 10.02 of the Credit
Agreement;

 

-11-



--------------------------------------------------------------------------------

(iii) in the case of the Collateral Agent, as specified in or pursuant to
Section 7.01 of the Security Agreement; or (iv) in the case of any party, at
such other address as shall be designated by such party in a notice to the
Administrative Agent and each other party hereto. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of:
(i) actual receipt by the intended recipient and (ii)(A) if delivered by hand or
by courier, when signed for by the intended recipient; (B) if delivered by mail,
four Business Days after deposit in the mails, postage prepaid; (C) if delivered
by facsimile transmission, when sent and receipt has been confirmed by
telephone; and (D) if delivered by electronic mail, when delivered. Rejection or
refusal to accept, or the inability to deliver because of a changed address of
which no notice was given, shall not affect the validity of notice given in
accordance with this Section.

Section 5.02 Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that none of the Guarantors may assign
or transfer any of its interests and obligations hereunder without prior written
consent of the Required Lenders except in accordance with the Credit Agreement
(and any such purported assignment or transfer without such consent shall be
void); provided further that the rights of each Lender to transfer, assign or
grant participations in its rights and/or obligations hereunder shall be limited
as set forth in Section 10.06 of the Credit Agreement. Upon the assignment by
any Credit Party of all or any portion of its rights and obligations under the
Credit Agreement (including all or any portion of its Commitments and the Loans
owing to it) or any other Loan Document to any other Person, such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such transferor or assignor herein or otherwise.

Section 5.03 No Waivers; Non-Exclusive Remedies. No failure or delay on the part
of any Agent or any Credit Party to exercise, no course of dealing with respect
to, and no delay in exercising any right, power or privilege under this
Agreement or any other Loan Document or other document or agreement contemplated
hereby or thereby shall operate as a waiver thereof nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided herein and in the other Loan Documents are
cumulative and are not exclusive of any other rights or remedies provided by
Law.

Section 5.04 Expenses; Indemnification.

(a) Expenses. The Guarantors, jointly and severally, agree (i) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket documented
and invoiced costs and expenses incurred in connection with the preparation,
negotiation and execution of this Agreement and any amendment, waiver, consent
or other modification of the provisions hereof, and the consummation of the
transactions contemplated hereby, including all fees, disbursements and other
charges of counsel for the Administrative Agent; (ii) to pay or reimburse each
Agent, any representative of one or more Swap Creditors (each a
“Representative”), each other Credit Party for all reasonable out-of-pocket
costs and expenses incurred in connection with the enforcement, attempted
enforcement or preservation of any rights and remedies under this Agreement
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and during any legal
proceeding, including any proceeding under any bankruptcy or insolvency
proceeding), including all fees and disbursements of counsel

 

-12-



--------------------------------------------------------------------------------

(including the allocated charges of internal counsel); and (iii) to pay the
Administrative Agent certain indemnifications, each as provided in
Section 10.04(b) of the Credit Agreement. The agreements in this Section 5.04(a)
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

(b) Contribution. If and to the extent that the obligations of any Guarantor
under this Section 5.04 are unenforceable for any reason, each other Guarantor,
jointly and severally, hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations as is plausible under applicable
Law.

(c) Expenses. Notwithstanding anything to the contrary herein, the Loan Parties
shall not be required to pay the fees and expenses of third party advisors to
the Administrative Agent or Collateral Agent (which shall not include counsel)
retained without consent of the applicable Loan Party (such consent not to be
unreasonably withheld or delayed) or more than one counsel (plus local and
special counsel).

Section 5.05 Enforcement. The Credit Parties agree that this Agreement may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders as set forth in the Credit Agreement and
that no other Credit Party shall have any right individually to seek to enforce
this Agreement, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent, as the case may be, for the benefit of
the Credit Parties upon the terms of this Agreement and the Credit Agreement.

Section 5.06 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Guarantor directly affected by such amendment or waiver (it being
understood that the addition or release of any Subsidiary Guarantor hereunder
shall not constitute an amendment or waiver affecting any Subsidiary Guarantor
other than the Subsidiary Guarantor so added or released) and either at all
times prior to the time at which all Second Lien Credit Obligations have been
paid in full (other than contingent indemnification obligations), the
Administrative Agent (with the consent of the Required Lenders to the extent
required by Section 10.01 of the Credit Agreement, or such other number of
Lenders as may be specified therein); provided, however, that no such amendment,
change, discharge, termination or waiver shall be made to Section 1.03(c) hereof
or this Section 5.06 without the consent of each Credit Party adversely affected
thereby.

Section 5.07 Governing Law; Submission to Jurisdiction.

(a) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(b) Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS

 

-13-



--------------------------------------------------------------------------------

PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) Waiver and Venue. EACH OF THE GUARANTORS IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

(d) Service of Process. EACH GUARANTOR HEREBY IRREVOCABLY CONSENTS AND AGREES
THAT ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING
OF THE NATURE REFERRED TO IN THIS SECTION 5.07 MAY BE SERVED BY THE MAILING OF A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO SUCH GUARANTOR’S ADDRESS REFERRED TO IN SECTION 5.01, AS THE CASE
MAY BE. EACH GUARANTOR AGREES THAT SUCH SERVICE (i) SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND (ii) SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND
HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. NOTHING IN
THIS SECTION 5.07 SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY MANNER PERMITTED BY LAW OR LIMIT THE RIGHT OF ANY CREDIT PARTY TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY JURISDICTION OR
JURISDICTIONS.

Section 5.08 Limitation of Law; Severability.

(a) All rights, remedies and powers provided in this may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of Law, and all of the provisions of this Agreement are intended to be subject
to all applicable mandatory provisions

 

-14-



--------------------------------------------------------------------------------

of Law which may be controlling and be limited to the extent necessary so that
they will not render this Agreement invalid, unenforceable in whole or in part,
or not entitled to be recorded, registered or filed under the provisions of any
applicable Law.

(b) If any provision hereof is invalid or unenforceable in any jurisdiction,
then, to the fullest extent permitted by Law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Agents and the other Credit Parties in order
to carry out the intentions of the parties hereto as nearly as may be possible;
and (ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provisions
in any other jurisdiction.

Section 5.09 Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement may be transmitted and/or signed by facsimile or
Adobe PDF file and if so transmitted or signed, shall, subject to requirements
of Law, have the same force and effect as a manually signed original and shall
be binding on the Guarantors, the Administrative Agent and the Borrower. The
Administrative Agent may also require that this Agreement be confirmed by a
manually signed original hereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature. This Agreement and the other Loan Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. This Agreement shall become effective with respect to
each Guarantor when the Administrative Agent shall have received counterparts
hereof signed by itself and such Guarantor.

Section 5.10 WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.11 Additional Guarantors. It is understood and agreed that any
Subsidiary of Holdings that is required by the Credit Agreement to execute an
Accession Agreement and counterpart of this Guaranty after the date hereof shall
automatically become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor hereunder by executing an Accession Agreement
and counterpart hereof and delivering the same to the Administrative Agent. The
execution and delivery of any such instrument shall not require the consent of
any other Guarantor or other parties hereunder. The rights and obligations of
each Guarantor or other party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

Section 5.12 Termination; Release of Guarantors.

(a) Termination. Upon Discharge of Second Lien Credit Obligations, this
Agreement shall terminate and have no further force or effect.

 

-15-



--------------------------------------------------------------------------------

(b) Release of Subsidiary Guarantors. In the event that all of the capital stock
of one or more of the Subsidiary Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 7.05 of the Credit
Agreement (or such sale, other disposition or liquidation has been approved in
writing by the Required Lenders (or all of the Lenders, if required by
Section 10.01 of the Credit Agreement), such Subsidiary Guarantor or Subsidiary
Guarantors shall hereby be released from this Agreement, and this Agreement
shall, as to each such Subsidiary Guarantor or Subsidiary Guarantors,
automatically terminate and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock of any Subsidiary Guarantor shall be deemed
to be a sale of such Subsidiary Guarantor for purposes of this Section 5.12(b)).

Section 5.13 Conflict. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of the Credit
Agreement, on the other hand, the Credit Agreement shall control.

[Signature Pages Follow]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GUARANTORS:

    SBARRO HOLDINGS, LLC,
as Holdings       By:   MidOcean SBR Holdings, LLC, its Sole Member       By:  

/s/ Daniel G. Montgomery

      Name:   Dan Montgomery       Title:   Chief Financial Officer       COREST
MANAGEMENT, INC.       DEMEFAC LEASING CORP.       LARKFIELD EQUIPMENT CORP.    
  MELVILLE ADVERTISING AGENCY, INC.       SBARRO AMERICA, INC.       SBARRO
AMERICA PROPERTIES, INC.       SBARRO COMMACK, INC.       SBARRO NEW HYDE PARK,
INC.       SBARRO OF LAS VEGAS, INC.       SBARRO OF VIRGINIA, INC.       SBARRO
PENNSYLVANIA, INC.       SBARRO PROPERTIES, INC.       SBARRO VENTURE, INC.    
  SBARRO OF TEXAS, INC.       By:  

/s/ Daniel G. Montgomery

      Name:   Dan Montgomery       Title:   Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

      SBARRO EXPRESS LLC         CARMELA’S, LLC         UMBERTO AT THE SOURCE,
LLC         UMBERTO WHITE PLAINS, LLC         By:   Sbarro, Inc., Sole Member of
each company listed above         By:  

/s/ Daniel G. Montgomery

        Name:   Dan Montgomery         Title:   Chief Financial Officer        
SBARRO BLUE BELL EXPRESS, LLC         By:   Sbarro Express LLC, its Sole Member
          By:   Sbarro, Inc., its Sole Member         By:  

/s/ Daniel G. Montgomery

        Name:   Dan Montgomery         Title:   Chief Financial Officer        
UMBERTO HUNTINGTON, LLC         UMBERTO DEER PARK, LLC         UMBERTO
HAUPPAUGE, LLC         UMBERTO HICKSVILLE, LLC         UMBERTO SYOSSET, LLC    
    MAMA SBARRO’S OF EAST MEADOW, LLC         By:   Sbarro New Hyde Park, Inc.,
Sole Member of each company listed above         By:  

/s/ Daniel G. Montgomery

        Name:   Dan Montgomery         Title:   Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

      SBARRO OF LONGWOOD, LLC
CARMELA’S OF KIRKMAN, LLC       By:   Carmela’s, LLC, Sole Member of each
company listed above       By:   Sbarro, Inc., its Sole Member       By:  

/s/ Daniel G. Montgomery

      Name:   Dan Montgomery       Title:   Chief Financial Officer Acknowledged
and Agreed with Respect to Section 2.01:       SBARRO, INC.       By:  

/s/ Daniel G. Montgomery

      Name:   Dan Montgomery       Title:   Chief Financial Officer       Agreed
to and Accepted:       NATIXIS, NEW YORK BRANCH
as Administrative Agent       By:  

/s/ Samantha X. Tang/Stacey Caruth

      Name:   Samantha X. Tang/Stacey Caruth       Title:   Associate
Director/Associate Director      

 

S-3